The petition for a rehearing calls our attention to the fact that the receiver has admitted that the following named persons were entitled to the relief prayed for and that an order might be entered directing him to pay to Mark Elliott the sum of $40.50; to Mary Peters the sum of $12; to Henry Eiden the sum of $7.95; to Louis Gagne the sum of $13.71; and to Peter Gagne the sum of $13.74.
It is ordered that as to the above named persons the order appealed from is affirmed and reversed only as to the other persons who joined in the petition and appealed.